
	

113 S1256 IS: Preventing Antibiotic Resistance Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1256
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Reed, Ms.
			 Cantwell, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  preserve the effectiveness of medically important antimicrobials used in the
		  treatment of human and animal diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Antibiotic Resistance Act
			 of 2013.
		2.FindingsThe Congress finds the following:
			(1)(A)In 1977, the Food and
			 Drug Administration concluded that feeding livestock low doses of antibiotics
			 used in human disease treatment could promote the development of
			 antibiotic-resistance in bacteria. However, the Food and Drug Administration
			 did not act in response to these findings, despite laws requiring the agency to
			 do so.
				(B)In 2012, the Food and Drug
			 Administration was ordered by a Federal court to address the use of antibiotics
			 in livestock, as the result of a lawsuit filed against the agency citing the
			 agency’s failure to act in response to the 1977 findings.
				(2)(A)In 1998, the National
			 Academy of Sciences noted that antibiotic-resistant bacteria generate a minimum
			 of $4,000,000,000 to $5,000,000,000 in costs to United States society and
			 individuals yearly.
				(B)In 2009, Cook County Hospital and the
			 Alliance for Prudent Use of Antibiotics estimated that the total health care
			 cost of antibiotic resistant infections in the United States was between
			 $16,600,000,000 and $26,000,000,000 annually.
				(3)An April 1999
			 study by the Government Accountability Office concluded that resistant strains
			 of 3 microorganisms that cause foodborne illness or disease in humans
			 (Salmonella, Campylobacter, and E. coli) are linked to the use of antibiotics
			 in animals.
			(4)(A)Large-scale, voluntary
			 surveys by the Department of Agriculture’s Animal and Plant Health Inspection
			 Service in 1999, 2001, and 2006 revealed that—
					(i)84 percent of grower-finisher swine
			 farms, 83 percent of cattle feedlots, and 84 percent of sheep farms administer
			 antimicrobials in the feed or water for health or growth promotion reasons;
			 and
					(ii)many of the antimicrobials
			 identified are identical or closely related to drugs used in human medicine,
			 including tetracyclines, macrolides, Bacitracin, penicillins, and
			 sulfonamides.
					(B)Such drugs are used in people to treat
			 serious diseases such as pneumonia, scarlet fever, rheumatic fever, sexually
			 transmitted infections, skin infections, and even pandemics like malaria and
			 plague, as well as bioterrorism agents such as anthrax.
				(5)(A)Any overuse or misuse of
			 antibiotics contributes to the spread of antibiotic resistance, whether in
			 human medicine or in agriculture.
				(B)Recognizing the public health threat
			 caused by antibiotic resistance, Congress took several steps to curb antibiotic
			 overuse in human medicine through amendments to the Public Health Service Act
			 (42 U.S.C. 201 et seq.) made by section 102 of the Public Health Threats and
			 Emergencies Act (Public Law 106–505; 114 Stat. 2315), but has not yet addressed
			 antibiotic overuse in agriculture.
				(6)In January 2001, a
			 Federal interagency task force—
				(A)released an action
			 plan to address the continuing decline in effectiveness of antibiotics against
			 common bacterial infections, referred to as antibiotic resistance;
				(B)determined that
			 antibiotic resistance is a growing menace to all people and poses a serious
			 threat to public health; and
				(C)cautioned that if
			 current trends continue, treatments for common infections will become
			 increasingly limited and expensive, and, in some cases, nonexistent.
				(7)The United States
			 Geological Survey reported in March 2002 that—
				(A)antibiotics were
			 present in 48 percent of the streams tested nationwide; and
				(B)almost half of the
			 tested streams were downstream from agricultural operations.
				(8)The peer-reviewed
			 journal Clinical Infectious Diseases published a report in June
			 2002 that—
				(A)was based on a
			 2-year review by experts in human and veterinary medicine, public health,
			 microbiology, biostatistics, and risk analysis, of more than 500 scientific
			 studies on the human health impacts of antimicrobial use in agriculture;
			 and
				(B)recommended that
			 antimicrobial agents should no longer be used in agriculture in the absence of
			 disease, but should be limited to therapy for diseased individual animals and
			 prophylaxis when disease is documented in a herd or flock.
				(9)In a March 2003
			 report, the National Academy of Sciences stated that—
				(A)a decrease in
			 antimicrobial use in human medicine alone will have little effect on the
			 current situation; and
				(B)substantial
			 efforts must be made to decrease inappropriate overuse in animals and
			 agriculture.
				(10)The Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)—
				(A)requires that all
			 drugs be shown to be safe before the drugs are approved; and
				(B)places the burden
			 on manufacturers to account for health consequences and prove safety.
				(11)(A)In 2003, the Food and
			 Drug Administration modified the drug approval process for antibiotics to
			 recognize the development of resistant bacteria as an important aspect of
			 safety, but most antibiotics currently used in animal production systems for
			 nontherapeutic purposes were approved before the Food and Drug Administration
			 began considering resistance during the drug-approval process.
				(B)The Food and Drug Administration has
			 not established a schedule for reviewing those existing approvals.
				(12)(A)In an April 2004 report,
			 the Government Accountability Office—
					(i)concluded that Federal agencies do
			 not collect the critical data on antibiotic use in animals that they need to
			 support research on human health risks; and
					(ii)recommended that the Department of
			 Agriculture and the Department of Health and Human Services develop and
			 implement a plan to collect data on antibiotic use in animals.
					(B)In a September 2011 update to that
			 report, the Government Accountability Office—
					(i)concluded that Federal agencies had
			 made limited progress in addressing antibiotic use in animals;
					(ii)recommended that Federal agencies
			 fund research on alternatives to current antibiotic use practices; and
					(iii)recommended that Federal agencies
			 track the effectiveness of policies that curb antibiotic resistance, including
			 the Food and Drug Administration’s voluntary guidelines reducing antibiotic use
			 in food animals.
					(13)In 2009, the
			 Congressional Research Service concluded that, without restrictions on the use
			 of antimicrobial drugs in the production of livestock, export markets for
			 livestock and poultry could be negatively impacted due to restrictions on the
			 use of antibiotics in other nations.
			(14)In 2010, the
			 peer-reviewed journal Molecular Cell published a study
			 demonstrating that low-dosage use of antibiotics causes a dramatic increase in
			 genetic mutation, raising new concerns about the agricultural practice of using
			 low-dosage antibiotics in order to stimulate growth promotion and routinely
			 prevent disease in unhealthy conditions.
			(15)In 2010, the
			 Danish Veterinary and Food Administration testified that the Danish ban of the
			 nontherapeutic use of antibiotics in food animal production resulted in a
			 marked reduction in antimicrobial resistance in multiple bacterial species,
			 including Campylobacter and Enterococci.
			(16)In 2011, the Food
			 and Drug Administration determined that—
				(A)13,500,000
			 kilograms of antibacterial drugs were sold for use on food animals in the
			 United States in 2010;
				(B)3,300,000
			 kilograms of antibacterial drugs were used for human health in 2010; and
				(C)80 percent of
			 antibacterial drugs disseminated in the United States in 2010 were sold for use
			 on food animals, rather than being used for human health.
				(17)In 2011, a review
			 of all scientific studies on antimicrobial use in farm animals, published in
			 Clinical Microbiology Reviews, found that—
				(A)use of antibiotics
			 in food animals leads to development of reservoirs of antibiotic
			 resistance;
				(B)a ban on
			 nontherapeutic antibiotic use in food animals would preserve the use of such
			 antibiotics for medicine; and
				(C)a Danish ban on
			 nontherapeutic antibiotics in food animals resulted in little change in animal
			 morbidity and mortality, and only a modest increase in production cost.
				(18)In April 2012,
			 the Food and Drug Administration issued voluntary guidance to industry on
			 reducing antibiotic use in livestock and poultry. As part of that guidance, it
			 summarized over 35 years of peer-reviewed scientific literature regarding use
			 of antimicrobial drugs in livestock. As a result, the Food and Drug
			 Administration stated strategies for controlling antibiotic resistance are
			 needed, and are seeking voluntarily limits on antibiotic use.
			(19)(A)In January 2013,
			 Consumer Reports published test results on pork products bought in grocery
			 stores nationwide showing disturbingly high levels of Salmonella and Yersinia
			 enterocolitica bacteria that were resistant to the antibiotics used to treat
			 foodborne illnesses. A 2003 Consumer Report study showed similar results in
			 poultry products.
				(B)The Food and Drug Administration’s
			 National Antimicrobial Resistance Monitoring System routinely finds that retail
			 meat products are contaminated with bacteria (including the foodborne pathogens
			 Campylobacter and Salmonella) that are resistant to antibiotics important in
			 human medicine. The 2011 National Antimicrobial Resistance Monitoring System
			 report found that the percentage of meat containing antibiotic resistant
			 bacteria increases each year and that many of these bacteria exhibit multiple
			 antibiotic resistance.
				(20)Antibiotic
			 resistance, resulting in a reduced number of effective antibiotics, may
			 significantly impair the ability of the United States to respond to terrorist
			 attacks involving bacterial infections or a large influx of hospitalized
			 patients.
			(21)Many scientific
			 studies confirm that the nontherapeutic use of antibiotics in agricultural
			 animals contribute to the development of antibiotic-resistant bacterial
			 infections in people.
			(22)Epidemiological
			 research has shown that resistant Salmonella and Campylobacter infections are
			 associated with increased numbers of ill patients and bloodstream infections,
			 and increased death.
			(23)The American
			 Medical Association, the American Public Health Association, the National
			 Association of County and City Health Officials, and the National Sustainable
			 Agriculture Coalition are among the more than 400 organizations representing
			 health, consumer, agricultural, environmental, humane, and other interests that
			 have supported enactment of legislation to phase out nontherapeutic use in farm
			 animals of medically important antimicrobials.
			3.PurposeThe purpose of this Act is to preserve the
			 effectiveness of medically important antimicrobials used in the treatment of
			 human and animal diseases.
		4.Proof of safety
			 of medically important antimicrobials
			(a)Applications
			 pending or submitted after enactmentSection 512(d)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)in subparagraph
			 (H), by striking or at the end;
					(B)in subparagraph
			 (I), by inserting or at the end; and
					(C)by inserting after
			 subparagraph (I) the following:
						
							(J)with respect to a
				medically important antimicrobial (as defined in subsection (q)), the applicant
				has failed to demonstrate that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable, in whole or in part, to the nontherapeutic use (as defined in
				subsection (q)) of the medically important antimicrobial or
				drug;
							;
				and
					(2)in the second
			 sentence, by striking (A) through (I) and inserting (A)
			 through (J).
				(b)Phased
			 elimination of nontherapeutic use in animals of medically important
			 antimicrobialsSection 512 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360b) is amended by adding at the end the
			 following:
				
					(q)Phased
				elimination of nontherapeutic use in animals of medically important
				antimicrobials
						(1)ApplicabilityThis
				subsection applies to the nontherapeutic use in a food-producing animal of a
				drug—
							(A)that is a
				medically important antimicrobial;
							(B)for which there is
				in effect an approval of an application or an exemption under subsection (b),
				(i), or (j) of section 505; or
							(C)that is otherwise
				marketed for human use.
							(2)WithdrawalThe
				Secretary shall withdraw the approval of a nontherapeutic use in food-producing
				animals of a drug described in paragraph (1) on the date that is 2 years after
				the date of enactment of this subsection unless—
							(A)before the date
				that is 2 years after the date of the enactment of this subsection, the
				Secretary makes a final written determination that the holder of the approved
				application has demonstrated that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use of the drug;
				or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination under this subsection, with respect to a risk analysis of the
				drug conducted by the Secretary and other relevant information, that there is a
				reasonable certainty of no harm to human health due to the development of
				antimicrobial resistance that is attributable in whole or in part to the
				nontherapeutic use of the drug.
							(3)ExemptionsExcept
				as provided in paragraph (5), if the Secretary grants an exemption under
				section 505(i) for a drug that is a medically important antimicrobial, the
				Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the medically important antimicrobial, effective on
				the date that is 2 years after the date on which the Secretary grants the
				exemption.
						(4)ApprovalsExcept
				as provided in paragraph (5), if an application for a drug that is a medically
				important antimicrobial is submitted to the Secretary under section 505(b), the
				Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the medically important antimicrobial, effective on
				the date that is 2 years after the date on which the application is submitted
				to the Secretary.
						(5)ExceptionsParagraph
				(3) or (4), as applicable, shall not apply if—
							(A)before the date on
				which approval would be rescinded under that paragraph, the Secretary makes a
				final written determination that the holder of the application for the approved
				nontherapeutic use has demonstrated that there is a reasonable certainty of no
				harm to human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use in the
				food-producing animal of the medically important antimicrobial; or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination, with respect to a risk analysis of the medically important
				antimicrobial conducted by the Secretary and any other relevant information,
				that there is a reasonable certainty of no harm to human health due to the
				development of antimicrobial resistance that is attributable in whole or in
				part to the nontherapeutic use of the medically important antimicrobial.
							(6)DefinitionsIn
				this subsection:
							(A)The term
				medically important antimicrobial means a drug that—
								(i)is
				intended for use in food-producing animals; and
								(ii)is composed
				wholly or partly of—
									(I)any kind of
				penicillin, tetracycline, macrolide, lincosamide, streptogramin,
				aminoglycoside, sulfonamide, or cephalosporin; or
									(II)a drug from an
				antimicrobial class that is listed as highly important,
				critically important, or important by the World
				Health Organization in the latest edition of its publication entitled
				Critically Important Antimicrobials for Human Medicine (or a
				successor publication).
									(B)The term
				therapeutic use, with respect to a medically important
				antimicrobial, means the use of antimicrobials for the specific purpose of
				treating an animal with a documented disease or infection. Such term does not
				include the continued use of such an antimicrobial in the animal after the
				disease or infection is resolved.
							(C)The term
				nontherapeutic use—
								(i)means administration of antibiotics to an
				animal through feed or water (or, in poultry hatcheries, through any means) for
				purposes (such as growth promotion, feed efficiency, weight gain, or disease
				prevention) other than therapeutic use or nonroutine disease control;
				and
								(ii)includes any
				repeated or regular pattern of use of medically important antimicrobials for
				purposes other than therapeutic use or nonroutine disease control.
								(D)The term
				noncustomary situation does not include normal or standard
				practice and conditions on the premises that facilitate the transmission of
				disease.
							(E)The term nonroutine disease
				control means the use of antibiotics in the feed or water of an animal
				that is not sick, where it can be shown that a particular disease or infection
				is, or is likely to be, present on the premises because of a specific,
				non-customary
				situation.
							.
			5.Limitations on
			 use of medically important antimicrobials for nonroutine disease
			 control
			(a)Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
				
					(ccc)The administration of a medically important
				antimicrobial to a food-producing animal for nonroutine disease control in
				violation of the requirements of section
				512A.
					.
			(b)RequirementsChapter V of the Federal Food, Drug, and
			 Cosmetic Act is amended by inserting after section 512 of such Act (21 U.S.C.
			 360b) the following:
				
					512A.Limitations on
				use of medically important antimicrobials for nonroutine disease
				control
						(a)ProhibitionIt shall be unlawful to administer
				(including by means of animal feed) a medically important antimicrobial to a
				food-producing animal for nonroutine disease control unless—
							(1)(A)there is a significant
				risk that a disease or infection present on, or likely present on, the premises
				will be transmitted to the food-producing animal;
								(B)the administration of the medically
				important antimicrobial to the food-producing animal is necessary to prevent or
				reduce the risk of transmission of the disease or infection described in
				paragraph (1);
								(C)the medically important antimicrobial
				is administered to the food-producing animal for nonroutine disease control for
				the shortest duration possible to prevent or reduce the risk of transmission of
				the disease or infection described in paragraph (1) to the animal; and
								(D)the medically important antimicrobial
				is administered—
									(i)at a scale no greater than the
				barn, house, or pen level; and
									(ii)to the fewest animals possible to
				prevent or reduce the risk of transmission of the disease or infection
				described in paragraph (1); or
									(2)the Secretary
				determines that there is a reasonable certainty of no harm to human health due
				to the development of antimicrobial resistance that is attributable in whole or
				in part to such use of the medically important antimicrobial and such use does
				not threaten the public health.
							(b)DefinitionsIn
				this section:
							(1)The term
				food-producing animal means a food-producing animal intended for
				sale in interstate commerce.
							(2)The terms
				medically important antimicrobial and nonroutine disease
				control have the meanings given such terms in section
				512(q).
							.
			(c)ApplicabilityThe
			 amendments made by this section apply beginning on the date that is 2 years
			 after the date of the enactment of this Act.
			6.Sense of the
			 Senate regarding veterinary oversight of use of medically important
			 antimicrobials
			(a)In
			 generalIt is the sense of the Senate that a valid
			 veterinarian-client-patient relationship should exist to ensure that medically
			 important antimicrobials are used in a manner that is consistent with
			 professionally accepted best practices.
			(b)Veterinarian-Client-Patient
			 relationshipIn ths section, the term
			 veterinarian-client-patient relationship means a relationship in
			 which all of the following criteria are met:
				(1)The veterinarian
			 has assumed the responsibility for making medical judgments regarding the
			 health of the patient and the client has agreed to follow the veterinarian's
			 instructions.
				(2)The veterinarian
			 has sufficient knowledge of the patient to initiate at least a general or
			 preliminary diagnosis of the medical condition of the patient. This means that
			 the veterinarian is personally acquainted with the keeping and care of the
			 patient by virtue of—
					(A)a timely
			 examination of the patient by the veterinarian; or
					(B)medically
			 appropriate and timely visits by the veterinarian to the premises where the
			 animal or animals are kept.
					(3)The veterinarian
			 is readily available for follow-up evaluation or has arranged for veterinary
			 emergency coverage and continuing care and treatment.
				(4)The veterinarian
			 provides oversight of treatment, compliance, and outcome.
				(5)Patient records are maintained.
				
